Citation Nr: 1146410	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-10 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of a back injury with kyphoscoliosis.

2.  Entitlement to service connection for residuals of a back injury with kyphoscoliosis.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's request to reopen his claim for service connection for the residuals of a back injury with kyphoscoliosis.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In written correspondence in August 2011, the Veteran directly submitted to the Board additional evidence regarding his request to reopen his claim for service connection for the residuals of a back injury with kyphoscoliosis.  The agency of original jurisdiction (AOJ) has not considered this new evidence and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  However, the Board is reopening and remanding the claim at issue for further development and readjudication.  Therefore, the Board is granting the Veteran's request to reopen his claim and remanding his claim for service connection such that the AOJ will review the new evidence after additional development has occurred.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claim for service connection for the residuals of a back injury with kyphoscoliosis.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The issue of service connection for the residuals of a back injury with kyphoscoliosisis addressed in the REMAND portion of the decision below and is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The AOJ last denied service connection for the residuals of a back injury with kyphoscoliosis in a May 1970 rating decision.  The Veteran did not appeal that decision.

2.  Evidence received since the final May 1970 rating decision is new, relevant, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for the residuals of a back injury with kyphoscoliosis.


CONCLUSIONS OF LAW

1.  The May 1970 rating decision is final with respect to the Veteran's claim of service connection for the residuals of a back injury with kyphoscoliosis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted since the last prior, final denial of the Veteran's claim of service connection for the residuals of a back injury with kyphoscoliosis in May 1970.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Because the Board is granting the Veteran's petition to reopen his claim for service connection for the residuals of a back injury with kyphoscoliosis, and directing further development on remand, there is no need to discuss at this time whether VA has complied with its duties to notify and assist.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence to Reopen the Veteran's Service Connection Claim for the Residuals of a Back Injury with Kyphoscoliosis

The Veteran maintains that he currently experiences the residuals of a back injury with kyphoscoliosis due to his military service.  Specifically, he has asserted that he had a pre-existing back injury prior to his military service, but that an episode wherein he injured his back during service in Vietnam resulted in a permanent aggravation of this injury, including injury to additional vertebrae.  See the Veteran's June 1969 and October 2009 claims, January 2010 notice of disagreement (NOD), March 2010 substantive appeal (VA Form 9), and August 2011 Board hearing, generally. 

The AOJ denied service connection for aggravation of a pre-existing spine injury in the May 1970 rating decision.  The Veteran did not file a notice of disagreement (NOD) or a substantive appeal, thus not appealing that decision.  Therefore, the May 1970 decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  In this regard, regardless of whether the Veteran actually received the May 1970 notice letter or if the letter did not advise him of his appellate rights regarding all issues, the May 1970 rating decision became final one year from the date of mailing of the notice.  See 38 C.F.R. §§ 3.104, 19.110, 19.153 (1970).  Furthermore, the Court has noted that although current provisions require notice to the appellant of appellate rights, such law and regulations were not in effect prior to 1980.  See Parham v. West, 13 Vet. App. 59 (1999); see also 45 Fed. Reg. 56,093, 56,097 (1980) (proposed rule); 48 Fed. Reg. 6961 (1983) (final rule).

Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

The Veteran filed a claim to reopen his previously denied claim for the residuals of a back injury with kyphoscoliosis in October 2009.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of the VA] to consider the patently incredible to be credible").  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 285 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding the history of the Veteran's claim for service connection for the residuals of a back injury with kyphoscoliosis, the claim was denied by the AOJ in May 1970.  At that time, the Veteran had reported that his back was injured due to falling down a hill in Vietnam.  The AOJ had obtained the Veteran's service treatment records (STRs), which indicated that the Veteran's was accepted for military service with a history of a fracture of the spine at age six.  Then, later STRs (including a medical board report) show that he was diagnosed with kyphoscoliosis, and a March 1979 treatment record which indicated that the Veteran fractured T7, and T9 vertebrae at age six, and a March 1969 x-ray record which indicated that the Veteran's spine exhibited a "decrease" in the heights of the vertebral bodies at T6, T7, T8, and T9.    

In July 1969, the AOJ obtained a VA medical examination and x-ray of the Veteran's spine.  The x-ray report indicated that the Veteran had a lordotic curve, kyphosis, anterior wedging of the middle three thoracic vertebrae, and that T6 showed an "appreciable loss of altitude."  The examiner diagnosed the Veteran with thoracic kyphoscoliosis and indicated that there was no other associated neurologic disease present.  

The AOJ denied the Veteran's claim for service connection, concluding that "the Veteran's back disorder preexisted service and in view of [the] relatively minimum findings at [the] recent VAX [VA medical examination] of 7-22-69 a basis for SC [service connection] by aggravation is not deemed demonstrated."  The decision noted that the Veteran exhibited dorsal kyphosis but was "otherwise negative."   

In regards to the Veteran's request to reopen his claim, as noted above, the AOJ has received statements and hearing testimony from the Veteran indicating that he had a pre-existing back condition prior to service, but that this was aggravated during his service.  He has specifically indicated that his in-service fall caused injury to additional areas of the spine beyond the prior injury.  See the Veteran's October 2009 claim, January 2010 NOD, March 2010 VA Form 9, and the hearing transcript pges. 7, 9-10, 14.  In this regard, the Veteran has not presented any evidence that he is competent to diagnose himself with additional fractures or to show that his pre-existing back injury was additionally aggravated during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  The Board is generally not required to reopen a claim solely based upon lay assertions from the Veteran or his representative.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

However, the Veteran has also submitted a private treatment record dated in August 2011 from W. Montgomery, MD.  This record indicates that the Veteran does exhibit evidence of compression fractures based on a magnetic resonance imaging (MRI) study at T4, T5, T6, T7, T8, and T9.  Dr. Montgomery indicated that the T4 fracture was new, but the T5 through T9 fractures were old.  The Veteran was not specifically diagnosed with compression fractures at the T5 through T9 level during his service.  Nor did the VA medical examination and x-ray conducted in July 1969 indicate a diagnosis of compression fractures at these levels.  In this regard, the MRI study and the record from Dr. Montgomery provide some additional new evidence which be indicative of a permanent aggravation of a pre-existing injury during the Veteran's military service.  The Board further notes that in Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Therefore, the Veteran has presented evidence that his residuals of a back injury with kyphoscoliosis may have been aggravated due to his military service.  Therefore, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last final May 1970 rating decision.  As new and material evidence has been received, the claim for service connection for the residuals of a back injury with kyphoscoliosis reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

As new and material evidence has been received, the claim for service connection for the residuals of a back injury with kyphoscoliosis is reopened.  To this extent, the appeal is granted.  

REMAND


The Veteran's claim for service connection for the residuals of a back injury with kyphoscoliosis requires further development.

First, the Veteran has asserted that he received treatment from multiple facilities during his military service.  The Veteran has listed treating facilities as:  NSA Da Nang, the Naval Hospital in Yokosuka, Japan, St. Andrews Air Force Base in Washington, DC, and Saint Albans Naval Hospital in Long Island.  See the Veteran's October 2009 claim, January 2010 NOD, February 2010 statement, and the hearing transcript pges. 4, 6, 16.  He has indicated that his spine was x-rayed at NSA Da Nang and/or during treatment at St. Andrews Air Force Base.  The Veteran's STRs contain records of his treatment at St. Andrews Air Force Base, and from his treatment at St. Albans; however, it is not apparent that all of these records have been obtained.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records, including reserve service records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that such records do not exist or that further efforts to obtain those records would be futile.  Id.  In Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009), the Court emphasized that this duty requires that VA "obtain all of the veteran's relevant service treatment records, not simply those which it can most conveniently locate."  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

The Veteran has indicated that certain x-ray evidence may have been obtained during his treatment during service.  Therefore, the AOJ should contact the appropriate records custodian and request the Veteran's complete STRs, including any clinical treatment records from the NSA Da Nang, and from the Naval Hospital in Yokosuka, Japan.  

Second, the Board concludes that the Veteran should be provided with a VA examination and opinion regarding the nature and etiology of his current back disorder.  In this regard, the Veteran's STRs indicate that the Veteran was noted to have entered service with a pre-existing spinal fracture at age 6.  His STRs further indicate that in March 1969 he reported a history of a compression fracture at age 6 of the T7 and T9 vertebrae.  An x-ray report the same day noted that the Veteran exhibited decreased height of the vertebral bodies at T6, T7, T8, and T9.  The Veteran was provided with a medical board review of his back, which diagnosed him the kyphoscoliosis.  The report indicated that this disorder had pre-existed the Veteran's military service, and had not been aggravated by his military service.  

The Veteran has indicated that his T7 and T9 compression fractures pre-existed his military service, but that his in-service injury caused further fractures and thus a permanent aggravation of his pre-existing injury.  The Veteran has not presented any evidence that he is competent to diagnose or identify particular fractured vertebrae.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  However, the Veteran has also submitted a private treatment record dated in August 2011 from Dr. Montgomery, which indicated that an MRI study found the Veteran currently shows compression fractures at T4, T5, T6, T7, T8, and T9.  

The standard for requiring a VA medical examination is "an indication" that a current disability, or persistent or recurrent symptoms of a disability, "may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for requiring a VA medical examination is quite low.  In this regard, there is evidence that the Veteran may have experienced further injury to his spine during his military service, either aggravating a pre-existing injury, or causing a new and separate injury.  Therefore, the Veteran should be provided with a VA examination and opinion regarding this claim, to determine the relationship between the Veteran's military service and any current back disorder that he may be experiencing.

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran's complete service treatment records (STRs) from the appropriate records custodian.

	This request should include a specific request for any and all clinical records available from NSA Da Nang, the Naval Hospital in Yokosuka, Japan, St. Andrews Air Force Base in Washington, DC, and Saint Albans Naval Hospital in Long Island, dating from February to May 1969.  See the Veteran's October 2009 claim, January 2010 NOD, February 2010 statement, and the hearing transcript pges. 4, 6, 16.  

	All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	Arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his current back disorder.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for the residuals of a back injury with kyphoscoliosis:

(A)	Please provide a comprehensive review of the history of the Veteran's back disorder.  This should include reviewing:  the findings of the Veteran's enlistment examination of April 1968, his service treatment records (particularly the March 1969 x-ray report), the May 1969 medical board report, the Veteran's July 1969 VA medical examination and x-ray report, and the subsequent post-service private treatment record dated in August 2011 from Dr. Montgomery. 

	Please also review any relevant lay history provided by the Veteran, and consider any additional evidence obtained subsequent to this remand.

	Then, please answer the following questions.  If separate disorders are evident, please review separately identified disorders separately:

(A)	Is the Veteran's current back disorder a disorder that began prior to his active service from June 1968 to May 1969?  

(B)	If yes, did the Veteran's pre-existing back disorder permanently increase in severity during his military service from June 1968 to May 1969?

(C)	If there was a permanent increase in severity of the Veteran's pre-existing back disorder during his military service from June 1968 to May 1969, was this permanent increase in severity due to the natural progression of the disorder?

(D)	In the alternative, if it is determined that the Veteran's current back disorder did not exist prior to his active military service, is it at least as likely as not (50 percent or more probable) that any current low back disability is directly related to the Veteran's service, in particular his fall in Vietnam in February 1969?

(E)	Provide a rationale for any opinion provided, whether favorable or unfavorable, based on the findings of the examination and the information obtained from a review of the record, and from the Veteran himself.  If the examiner is unable to provide the requested opinion, please expressly state this and explain why this is not possible.	

3.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4.	After completing the above development, the AOJ should readjudicate the issue of service connection for the residuals of a back injury with kyphoscoliosis, to include as a pre-existing condition aggravated by service, considering any new evidence secured since the February 2010 statement of the case (SOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


